UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1913


RODRIGO QUIJANO,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 20, 2016                   Decided:   May 17, 2016


Before WILKINSON and     HARRIS,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Sam H. Hasan, HASAN LAW GROUP, Falls Church, Virginia, for
Petitioner. Benjamin C. Mizer, Principal Deputy Assistant
Attorney   General,   Douglas   Ginsburg,   Assistant   Director,
Stratton C. Strand, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rodrigo        Quijano,         a     native          and       citizen        of    Colombia,

petitions for review of an order of the Board of Immigration

Appeals    (Board)       dismissing            his    appeal          from     the       Immigration

Judge’s    (IJ)       denial    of       his    application            for     cancellation         of

removal.        For    the     reasons         set    forth          below,    we     dismiss     the

petition for review.

     Under 8 U.S.C. § 1252(a)(2)(B)(i) (2012), entitled “Denials

of discretionary relief,” “no court shall have jurisdiction to

review    any    judgment       regarding            the    granting          of     relief     under

section . . . 1229b,” which is the statutory section governing

cancellation of removal.                  In this case, the IJ found, and the

Board     agreed,      that     Quijano         failed          to     meet    his       burden     of

establishing      that       his     lawful          permanent         resident          wife   would

suffer exceptional and extremely unusual hardship if Quijano is

removed to Colombia.               We conclude that this determination is

clearly     discretionary            in        nature,          and     we     therefore          lack

jurisdiction      to     review      challenges            to     this       finding       absent    a

colorable       constitutional            claim       or     question          of     law.        See

Sattani v. Holder, 749 F.3d 368, 372 (5th Cir. 2014) (finding no

jurisdiction      to     review          determination           that        aliens      failed     to

demonstrate       requisite              hardship          to        qualifying           relative);

Obioha v. Gonzales, 431 F.3d 400, 405 (4th Cir. 2005) (“It is

quite       clear        that             the         gatekeeper              provision           [of

                                                 2
§ 1252(a)(2)(B)(i)] bars our jurisdiction to review a decision

of the [Board] to actually deny a petition for cancellation of

removal.”);      Okpa      v.    INS,   266   F.3d      313,   317    (4th    Cir.   2001)

(concluding, under transitional rules, that issue of hardship is

committed to agency discretion and is not subject to appellate

review).

       We have reviewed Quijano’s claims of error and conclude

that   he   fails     to    raise       a   colorable     constitutional       claim    or

question    of    law   under       8   U.S.C.     § 1252(a)(2)(D)       (2012).       See

Gomis v. Holder, 571 F.3d 353, 358 (4th Cir. 2009) (“[A]bsent a

colorable constitutional claim or question of law, our review of

the    issue     is   not       authorized    by    §   1252(a)(2)(D).”        (emphasis

added)).

       Accordingly, we dismiss the petition for review for lack of

jurisdiction.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this     court     and     argument      would   not   aid     the   decisional

process.

                                                                     PETITION DISMISSED




                                              3